DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 1-20 are pending and have been examined.  As of the date of this communication, no Information Disclosure Statements (IDS) have been filed on behalf of this case.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method which is a statutory category of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by one or more processors; by the one or more processors; by the one or more processors, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to processors and memory (claim 8), which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological 1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabeg (US Publication 2020/0160388).
Regarding Claims 1, 8 and 15, Sabeg teaches systems and method for providing a transactional advantage in a second transactional value unit to an electronic purchase transaction in a first transactional value unit, comprising:
	receiving, by one or more processors, a set of campaigns, each campaign in the set of campaigns including an eligibility set defined by a set of consumer identifiers; Sabeg [0081: data processor creates a list of identifiers for each category specified by the vectors; transmit the categories and identifiers, as information to a DSP; 0082: the DSP uses the information to create one or more advertising campaigns or targets; 0143: instructions configured to be executed by a processor, which when executing the series of computer instructions performs or facilitates the performance of all or part of the disclosed methods and procedures]; 
	converting, by the one or more processors, the eligibility set of each campaign into a privacy preserving model that maps the set of consumer identifiers to any number of advertisements or offers in the set of campaigns; Sabeg [0029: converting, via the server, the identifier to a unique or dynamic identifier and encrypting, the unique or dynamic identifier; 0063: server is configured to remove and/or encrypt any user-identifying information, such as IP addresses, MAC addresses, etc. such that the encrypted information is associated with a unique user identifier (e.g., an identification anonymization process); data processor is configured to compile a list of users by their identifiers for each category (and/or subcategories), the data processor creates one or more profiles of combined categories. The profiles contain lists of user identifiers that share common online usage or application usage, and are used by the example system for selecting designated advertisements];
	and providing, by the one or more processors, the privacy preserving model to a publisher. Sabeg [0050: provide anonymized user information to a third-party server to enable content to be selected and served to a user terminal (e.g., digital advertisement placement)].
Claims 2, 9 and 16, Sabeg discloses, wherein each campaign in the set of campaigns includes at least one advertisement or offer.  Sabeg [0082: run an online advertising campaign for advertisers].
	Regarding Claims 5, 12 and 19, Sabeg discloses, further comprising: prior to converting the eligibility set of each campaign into a privacy preserving model, adding noise into the eligibility set of each campaign.  Sabeg [0012: protect a user's identity by encrypting the instance and/or the category identifier before transmission across a network; 0073: add noise in the form of null or zero-value vectors for a sparse vector to make it more difficult for a party to determine categories associated with the user].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeg (US Publication 2020/0160388) in view of Saxena (US Publication 2017/0091811).
A.	In regards to Claims 3, 10 and 17, Sabeg does not specifically disclose, wherein the converting eligibility set further includes mapping the set of consumer identifiers to an eligibility sequence representing each consumers to each of the campaigns in the set of campaigns.  This is disclosed by Saxena [0057: calculating the total number of sequences that the campaign or 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg with the teachings from Saxena with the motivation to provide a plurality of sequential data structures based on performance data, where the performance data characterizes a plurality of data events associated with a plurality of interactions between at least one user and at least one online advertisement entity.  Saxena [0007].
B.	In regards to Claim 4, 11 and 18, Sabeg does not specifically disclose, wherein the eligibility sequence includes a listing of numerical, alphabetical, or alphanumerical values, wherein each value indicates a respective consumers eligibility for a particular campaign in the set of campaigns.  This is disclosed by Saxena [0057: calculating the number of sequences that the campaign or sub-campaign was included in that resulted in a user action to generate a first number].  The motivation being the same as stated in claim 3.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeg (US Publication 2020/0160388) in view of Herz (US Publication 2009/0254971).
A.	In regards to Claims 6, 13 and 20, Sabeg discloses, further comprising: prior to converting the eligibility set of each campaign into a privacy preserving model, adding noise into the eligibility set of each campaign; but does not specifically disclose, wherein the noise added to each of the eligibility sets is the same.  This is disclosed by Herz [0486: decision variable in choosing a level of data perturbation when submitting new information is the range of the uniform distribution; 0487: denote that its perturbed value is X', and the value was computed with additive uniform noise].
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeg (US Publication 2020/0160388) in view of Glover (US Publication 2016/0371729).
A.	In regards to Claims 7 and 14, Sabeg does not specifically disclose, wherein mapping the set of consumer identifiers to any number of advertisements or offers in the set of campaigns includes processing the set of consumer identifiers through one or more Bloom filters and/or Bloomer filters.  This is disclosed by Glover [0039: each individual instance of actual user data may be represented by a value; for each value, the ad module can hash the value to obtain k different values and can set the corresponding bits in the Bloom filter equal to one. The ad module can add noise data to the Bloom filter in any suitable manner].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Sabeg with the teachings from Glover with the motivation to provide targeted advertisements that utilize uncertain user data without compromising the privacy of the user. Glover [0002].






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).